DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 16-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 7-30-2020.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore:
The sealing surfaces independent from the internal cutting members, housings, and openings in the bottom walls, of claim 1;
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
In this case, the abstract utilizes the legal phraseology “comprising”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claim 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 1, what structures define the sealing surfaces?  As written, the shaving unit has sealing surfaces that are independent from the internal cutting members, housings, and the openings in the bottom walls which is not supported.  Page 31 of Applicant specification discloses that the sealing surfaces are defined by the internal cutting members and housings (claim 2) and edges of the bottom wall openings (claim 3).  The surfaces must be defined by the internal cutting members, housings, and the openings because they are claimed and this is the only way it is supported.  Claims 2-4 and 7 appear to define sealing surfaces with claimed limitations introduced in claim 1.  These definitions must be added to claim 1 because there is never a time where the surfaces are not defined by the claim 1 structures.    
With regards to claim 2, it is unclear how there can be a sealing structures independent from the internal cutting members and housings, as written in claim 1, and then defined by the internal cutting members and housings, as written in claim 2, at the same time.  Two items cannot be independent parts and then later on one item is part of the second item.  
With regards to claim 2, it is unclear how one of the sealing surfaces is considered symmetrical to both the first and second axes of rotation.

With regards to claim 3, “to establish a sealing gap” is unclear.  As written, the cutting units, the housings, and the carrying member establish the sealing gap but the sealing surfaces do not.  It is unclear how the sealing surfaces do not play a role in definitions of the sealing gap.
With regards to claim 4, it is unclear what structure defines the first sealing gap in relation to the claim 3 sealing gap.
With regards to claim 4, it is unclear if the first and second sealing surface represent the same or a different structure than the sealing surfaces of claims 1-3.  As written, the claim 4 sealing surfaces are in addition to claims 1-3 surfaces which does not appear to be supported.  Claim 7 has the same issues with “third sealing surface”.
With regards to claim 4, all occurrences of the phrase “main direction of extension” is unclear.  All items are 3-dimesnional and extend in all directions.  It is unclear what structure allows for a particular direction to be considered “main”.  
Claim 7 is very confusing in that the “sealing structure” is still referenced even though this phrase has been removed from the claims 1-3.  The second sealing gap limitation is confusing because none of the sealing surfaces define the first sealing gap in claim 3.  


Allowable Subject Matter
Claims 1-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513.  The examiner can normally be reached on Monday-Friday: 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
08 March 2021
/Jason Daniel Prone/
Primary Examiner, Art Unit 3724